UNITED STATES DISTRICT COURT.
SOUTHERN DISTRICT OF CALIFORNIA

 

a
’ UNITED STATES OF AMERICA ) CASE NUMBER | (Ai iM: | at i {7 eS N
)
vs p-- ABSTRACT OF ORDER
)
) Booking No. 79 7 7&2 24 “s
)

“TO THE UNITED STATES MARSHAL AND:/ OR WARDEN, METROPOLITAN CORRECTIONAL CENTER:
- Be advised that under date of _£ of ee: [ Pat 7

the Court entered the following order:

a
nde ___ Defendant be released from custody.

Defendant placed on supervised / unsupervised probation / supervised release.

Defendant continued on supervised / unsupervised probation / supervised release.

ee er Defendant released on $ wt, (TOU ¢ { cS bond posted.

_ Gase dismissed, charges pending in case no.

_ Defendant appeared in Court. FINGERPRINT & RELEASE.
Defendant remanded and { bond) (_. bond on appeal) exonerated.
Defendant sentenced to TIME SERVED, supervised release for _ years.

Bench Warrant Recalled.

Defendant forfeited collateral.

Case dismissed. .

 

- Defendant to be released to Pretrial Services for electronic monitoring. - -

 

 

 

— Other.
UNITED STATES DISTRICT/MAGISTRATE JUDGE
mt OR
Received__*. nn —— JOHN MORRILL Clerk

Crim-9 (Rev. 8-11)

CLERK'S COPY

DUSM -

™ PD

K. BETANCOURT

if 7) Glerk~ VF Ie (

* us. GPO: ‘s9pe-702:308/40151

 

 

 
